DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment
            The amendment filed 04/28/2022 has been entered.  Claims 1-10 and 12-22 remain pending in the application.  Claims 19-20 remain withdrawn from consideration.  
The previous objections to the specification and drawings are withdrawn in light of Applicant's amendment to the specification, drawings and the claims.  
The previous 35 USC 112 rejections of Claims 1-10 and 12-18 are withdrawn in light of Applicant’s amendment to Claims 6, 12, 14-16 and 18.
The previous Double Patenting rejections of Claims 14-18 are withdrawn in light of Applicant’s amendment to Claim 1.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) is/are: “passive vibration damping components” in Claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 14-18 and 21 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For purposes of examination the proposed readings will be assumed unless otherwise stated.
Claim 14, line 2, recitation of “the active damper assembly comprises:” lacks antecedent basis.  This limitation would be clearer if rewritten as --the active damper comprises:--.
Claim 14, lines 3-4, “the plurality of radial bearing assemblies” lacks antecedent basis.  This limitation would be clearer if rewritten as --the plurality of passive magnetic radial bearing assemblies--.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-9, 12-13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. US Pub 2016/0273324, in view of Da Silva et al. US Pub. 2014/0199179 (embodiment of Figures 2/4/10, Paragraph 0073, lines 1-2).

With respect to Claim 1, Yamaguchi et al. disclose a downhole-type blower system 1 (see Figure 2) comprising: a blower 3 configured to be positioned (see Figure 2) in a wellbore 5, the blower 3 configured to rotatably drive (Paragraph 0028, lines 1-3) or be driven by fluid produced through the wellbore 5; an electric machine 8 configured to be positioned downhole (below, see Figure 3) of the blower 3, the electric machine 8 configured to rotatably drive (Paragraph 0032, lines 1-4) or be driven by the blower; a bearing shaft 2 coupling (see Figure 3) the blower 3 and the electric machine 8, the bearing shaft 2 configured to transfer rotation between (Paragraph 0032, lines 1-4) the blower 3 and the electric machine 8; and a magnetic radial bearing assembly 9a configured to magnetically support (Paragraph 0032, lines 6-8) the bearing shaft 2.  Although Yamaguchi et al. disclose most of the limitations of the claim, Yamaguchi et al. is silent on a passive magnetic radial bearing assembly including passive vibration damping components (interpreted under 112(f) as spacers, see Paragraph 00130, lines 6-10, as filed).  Da Silva et al. disclosing magnet suspension of a rotor (see title) in a blower (see 3 in Figure 4), specifically teach a passive magnetic radial bearing (Paragraph 0072, lines 1-3) assembly 114/134 including passive vibration damping components (122/132, see Figure 4, Paragraph 0070, lines 6-13) configured to magnetically support (Paragraph 0060, lines 1-5) a bearing shaft 1.  Da Silva et al. teach the passive magnetic radial bearings and dampening components advantageously reduced costs and maintenance (Paragraph 0021, lines 1-4) and stabilized the bearing forces (Paragraph 0070, lines 12-13).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the passive magnetic radial bearings assembly including passive vibration damping components as taught by Da Silva et al., in the pump disclosed by Yamaguchi et al., to have advantageously reduced costs and maintenance and stabilized the bearing forces.

With respect to Claim 3, as it depends from Claim 1, Da Silva et al. further teach . the bearing shaft 1 comprises a shaft magnet assembly 114/104 comprising a plurality (114 left and right and 104 left and right in Figures 2/4/10, portrait view) of axially-magnetized (Paragraph 0071, lines 1-8) magnets (114/104 left and right).

With respect to Claim 4, as it depends from Claim 3, Da Silva et al. further teach the plurality of axially-magnetized magnets (114/104 left and right) are radially (as seen in Figure 4) imbedded (via 18/8, “shrunk fitted”, Paragraph 0075, lines 1-4) into the bearing shaft 1.

With respect to Claim 5, as it depends from Claim 3, Da Silva et al. further teach. the plurality of axially-magnetized magnets (114/104 left and right) are arranged so that magnet polarities alternate (see arrows in 114/104 left and right in Figure 10) along an axis (centerline of 1) of the bearing shaft 1.

With respect to Claim 7, as it depends from Claim 3, Da Silva et al. further teach a stator magnet assembly 134/124 surrounding the bearing shaft 1, the stator magnet assembly 134/124 comprising a plurality of stator magnets (134 left and right and 124 left and right, in Figures 2, 4, and 10).

With respect to Claim 8, as it depends from Claim 7, Da Silva et al. further teach identical poles (see arrows in 114/104 and 134/124 in Figures 2, 4 and 10) of the plurality of stator magnets (134/124 left and right) and the plurality of axially-magnetized magnets (114/104 left and right) are substantially in line with one another (see Figures 2, 4 and 10).

With respect to Claim 9, as it depends from Claim 7. Da Silva et al. further teach the plurality of stator magnets (134/124 left and right) are separated from each other by a first plurality of spacers 132/122, and wherein the plurality of axially-magnetized magnets (114/104 left and right) are separated from each other by a second plurality of spacers 112/12.

With respect to Claim 12, as it depends from Claim 1, although Yamaguchi et al. disclose most of the limitations of the claim, including a downhole-type blower system 1, Yamaguchi et, is silent on the passive magnetic radial bearing assembly is a first passive magnetic radial bearing assembly, and wherein the downhole-type blower system further comprises a plurality of passive magnetic radial bearing assemblies configured to magnetically support the bearing shaft, the plurality of passive magnetic radial bearing assemblies comprising the first passive magnetic radial bearing assembly.  Da Silva et al. disclosing magnet suspension of a rotor (see title) in a blower (see 3 in Figure 4) specifically teach a passive magnetic radial bearing (Paragraph 0072, lines 1-3) assembly 114/134 is a first passive magnetic radial bearing assembly 114/134, and wherein the blower system 3 further comprises a plurality of passive magnetic radial bearing assemblies 114/134/104/124 configured to magnetically support (Paragraph 0060, lines 1-5) the bearing shaft 1, the plurality of passive magnetic radial bearing assemblies 114/134/104/124 comprising the first passive magnetic radial bearing assembly114/134.  Da Silva et al. teach the plurality of passive magnetic radial bearings advantageously reduced costs and maintenance (Paragraph 0021, lines 1-4).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the plurality passive magnetic radial bearings assembly taught by Da Silva et al., in the pump disclosed by Yamaguchi et al., to have advantageously reduced costs and maintenance.

With respect to Claim 13, as it depends from Claim 12, although Yamaguchi et al. disclose most of the limitations of the claim, including a down hole-type blower system 1, a bearing shaft 2 and an electric machine 8, Yamaguchi et al. is silent on an active damper coupled to the bearing shaft, the damper configured to damp a vibration of the bearing shaft responsive to transferring the rotation between the blower and the electric machine.  Da Silva et al. disclosing magnet suspension of a rotor (see title) in a blower (see 3 in Figure 4), specifically teach an active 160/60/200 damper 16 coupled (via 17/13, see Figures 3-4) to the bearing shaft 1, the damper 16 configured to damp a vibration (‘deviation from nominal position”, Paragraph 0061, lines 1-6) of the bearing shaft 1 responsive to transferring the rotation (“motor torque”, Paragraph 0081, lines 1-4) between the blower 3 and the electric machine 17/7/13.  Da Silva et al. teach the active damper advantageously positioned the rotor in its nominal position (Paragraph 0062, lines 1-6).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used an active damper as taught by Da Silva et al., in the pump disclosed by Yamaguchi et al., to have advantageously positioned the rotor.

With respect to Claim 22, as it depends from Claim 1, although Yamaguchi et al. disclose most of the limitations of the claim, including magnetically supporting (Paragraph 0032, lines 6-8) a bearing shaft 2, and Da Silva et al. teachings of a passive magnetic bearing with electrically conductive spacers 132/122 (Paragraph 0070, lines 1-2); both Yamaguchi et al. and Da Silva et al. are silent on. the passive damping components comprise non-magnetic stator spacers. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used a non-magnetic/conductive material, in the spacers of Da Silva et al., because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
Also, it is noted, the limitations directed towards the passive damping components are not interpreted under 112(f) because the claim recites sufficient structure (“spacers”) to accomplish the function (i.e. damping).

Claims 1, 3, 7 and 9-10 are rejected, in the alternative, under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (mentioned previously), in view of Jungmayr et al. US Pub. 2008/0074010 (embodiment of Figure 16).
With respect to Claim 1, Yamaguchi et al. disclose a downhole-type blower system 1 (see Figure 2) comprising: a blower 3 configured to be positioned (see Figure 2) in a wellbore 5, the blower 3 configured to rotatably drive (Paragraph 0028, lines 1-3) or be driven by fluid produced through the wellbore 5; an electric machine 8 configured to be positioned downhole (below, see Figure 3) of the blower 5, the electric machine 8 configured to rotatably drive (Paragraph 0032, lines 1-4) or be driven by the blower; a bearing shaft 2 coupling (see Figure 3) the blower 3 and the electric machine 8, the bearing shaft 2 configured to transfer rotation between (Paragraph 0032, lines 1-4) the blower 3 and the electric machine 8; and a magnetic radial bearing assembly 9a configured to magnetically support (Paragraph 0032, lines 6-8) the bearing shaft 2.  Although Yamaguchi et al. disclose most of the limitations of the claim, Yamaguchi et al. is silent on a passive magnetic radial bearing assembly including passive vibration damping components (interpreted under 112(f) as spacers, see Paragraph 00130, lines 6-10, as filed).  Jungmayr et al. disclosing a blower system (see Figure 6), specifically teach a passive (“passive magnetic radial bearings” 16/18 (Paragraph 0041, lines 1-3; 16/18 are 254 see Paragraph 0042, lines 1-3) magnetic radial bearing (254, Figure 16 is a variant of Figure 15 which is bearing 254, Paragraph 0088 and 0086) assembly including passive vibration damping components 300 (see Figure 16) configured to magnetically support (Paragraph 0086, lines 3-5) the bearing shaft 34.  Jungmayr et al. teach the passive magnetic bearings advantageously increased the stability and reliability of the blower (Paragraph 0007, line 1 to Paragraph 0008, line 3).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the passive magnetic radial bearings assembly including passive vibration damping components as taught by Jungmayr et al., in the pump disclosed by Yamaguchi et al., to have advantageously increased the stability and reliability of the unit.
	(It is noted that Jungmayr et al. teach passive bearings 16 and 18 (see Figure 3), which are bearings 254 (Paragraph 0088 and 0086) seen in Figure 16.  Figure 16 only shows the bottom bearing 18, however the teaching of Figure 16 apply also to the counterpart bearing 16, Paragraph 0041, lines 1-3).

With respect to Claim 3, as it depends from Claim 1, Jungmayr et al. further teach the bearing shaft 34 comprises a shaft magnet assembly (274/276, and counter parts in top 16 see Figures 3 and 16) comprising a plurality of axially-magnetized (see N and S along the axis of 34) magnets (274 and 276, and counter parts in 16).

With respect to Claim 7, as it depends from Claim 3, Jungmayr et al. further teach a stator magnet assembly 270/272 surrounding the bearing shaft, the stator magnet assembly 270/272 comprising a plurality of stator magnets (270 and 272, and counter parts in 16, see Figure 16).

With respect to Claim 9, as it depends from Claim 7, Jungmayr et al. further teach the plurality of stator magnets (270-272 and counter parts in 16) are separated from each other by a first plurality of spacers (300 and counter parts in 16), and wherein the plurality of axially-magnetized magnets (274-276 and counter parts in 16) are separated from each other by a second plurality of spacers (302 and counter parts in 16).  

With respect to Claim 10, as it depends from Claim 9, Jungmayr et al. further teach the first plurality of spacers (300 and counter parts in 16) and the second plurality of spacers (302 and counter parts in 16) are non-magnetic and electrically non-conductive (“non-magnetic, e.g. plastic”, Paragraph 0087, lines 10-11, plastic is well known in the art as electrically non-conductive).
Further, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used a non-magnetic/conductive material, in the spacers of Jungmayr et al., because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over
Yamaguchi et al., in view of Da Silva et al. (both mentioned previously), in further view of Kummeth US Pub. 2010/0127589.

With respect to Claim 2, as it depends from Claim 1, although Yamaguchi et al. disclose most of the limitations of the claim, including magnetically supporting (Paragraph 0032, lines 6-8) a bearing shaft 2, and Da Silva et al. teachings of a passive magnetic bearing; both Yamaguchi et al. and Da Silva et al. are silent on the bearings shaft is made from a non-magnetic material.  Kummeth disclosing a shaft 101 supported by a passive magnetic bearing 210 (Paragraph 0059, lines 1-5), specifically teaches the bearing shaft 101 is made from a non-magnetic material (Claim 29).  Kummeth teaches the non-magnetic material advantageously prevented a magnetic short circuit (Paragraph 0023, lines 5-9).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used non-magnetic material taught by Kummeth, in the shaft disclosed by Yamaguchi et al., to have advantageously prevented a magnetic short circuit.
Further, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used a non-magnetic material, in the shaft of Yamaguchi et al., because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al., in view of Da Silva et al. (both mentioned previously), in further view of Miyamoto et al. US 5,679,992 as an evidentiary reference.

With respect to Claim 6, as it depends from Claim 3, although the combination of prior art teach most of the limitations of the claim, including Yamaguchi et al. disclosure of a downhole-type blower system 1 (see Figure 2), and Da Silva et al. teaching of a plurality (114/104 left and right in Figures 2, 4 and 10, portrait view) of axially-magnetized (Paragraph 0071, lines 1-8) magnets, both Yamaguchi et al. and Da Silva et al. are silent on an exterior surface of the shaft magnet assembly is substantially flush with an outer surface of the bearing shaft.  However, as evidenced by Miyamoto et al. it was old and well known in the art to mount a bearing assembly 17b such that an exterior surface (surface of 9b facing 16b in Figure 1) of a shaft magnet assembly 9b is substantially (within standard machining tolerance, see instant disclosure Paragraph 0129, lines 15) flush (see Figure 1) with an outer surface (portion of 4 inside 31a) of the bearing shaft 4 (also see portion of 4 at 31b).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have positioned the an exterior surface of the shaft magnet assembly flush with an outer surface of the bearing shaft because as evidenced by Miyamoto et al. it was old and well known in the art to do so.
Further, this simple modification is only a rearrangement of the magnets taught by Da Silva et al. and it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.


Allowable Subject Matter
Claims 14-18 and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  

The following is a statement of reasons for the indication of allowable subject matter:  
With respect to Claim 14, the prior art of record does not disclose or make obvious a downhole blower system comprising: a blower configured to be positioned in a wellbore, the blower configured to rotatably drive or be driven by fluid produced through the wellbore; an electric machine configured to be positioned downhole of the blower, the electric machine configured to rotatably drive or be driven by the blower; a bearing shaft coupling the blower and the electric machine, the bearing shaft configured to transfer rotation between the blower and the electric machine; and a passive magnetic radial bearing assembly configured to magnetically support the bearing shaft, the passive magnetic radial bearing including passive vibration damping components;
wherein the passive magnetic radial bearing assembly is a first passive magnetic radial bearing assembly, and wherein the downhole-type blower system further comprises a plurality of passive magnetic radial bearing assemblies configured to magnetically support the bearing shaft, the plurality of passive magnetic radial bearing assemblies comprising the first passive magnetic radial bearing assembly; and further comprising an active damper coupled to the bearing shaft, the damper configured to damp a vibration of the bearing shaft responsive to transferring the rotation between the blower and the electric machine; but more specifically,
the active damper comprises: a damper magnet coupled to the bearing shaft, the damper magnet positioned between the plurality of passive magnetic radial bearing assemblies, wherein the vibration of the bearing shaft induces an induced vibration in the damper magnet; a first damper magnet pole shoe and a second damper magnet pole shoe coupled to a first pole and a second pole, respectively of the damper magnet, the first damper magnet pole shoe and the second damper magnet pole shoe configured to maintain uniformity of magnetic fields generated by the damper magnet; and a damper sleeve positioned over outer diameters of the damper magnet, the first damper magnet pole shoe and the second damper magnet pole shoe.
With respect to Claims 15-18 and 21, their pendency on Claim 14 make them allowable.


Response to Arguments
Applicant’s arguments, see Page 14, lines 1-6, filed 04/28/2022, with respect to the rejection of the term “downhole-type blower” have been fully considered and are persuasive.  The previous 112(b) rejections to the term have been withdrawn.

Applicant's arguments filed 04/28/2022 have been fully considered but they are not persuasive.

In response to applicant's argument, see Remarks, Page 14, lines 20-27, namely that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “passive vibration damping components”) are not recited in the previously rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In response to Applicant’s request for an interview, see Remarks, Page 15, lines 5-8; it is noted the a telephone conversation with Mr. Stegall occurred on 06/22/2022, however no agreements were reached.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Timothy P. Solak
/tps/
Art Unit 3746
07/05/2022

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746